Citation Nr: 0030741	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  The veteran had 
active service from September 1965 to April 1969, and from 
August 1976 to January 1983.

As a preliminary matter, the Board notes that an October 1998 
statement of the case characterized the issue on appeal as 
entitlement to service connection for PTSD on the basis of 
new and material evidence.  However, the November 1998 
supplemental statement of the case containing a hearing 
officer's decision correctly characterized the issue as 
entitlement to service connection for PTSD on a de novo 
basis.  In this regard, a May 1997 rating decision denied 
service connection, and in September 1997, the RO received a 
statement from the veteran indicating that he continued to 
seek service connection for PTSD.  The veteran completed a 
timely substantive appeal of the May 1997 decision, which is 
thus not final.  The Board has likewise characterized the 
issue as entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD has not been attributed to a verified 
in-service stressor and is otherwise not shown to be related 
to his period of active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.304(f) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000). 

Service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also, Gaines v. West, 11 Vet. App. 
353 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Under 38 U.S.C.A. § 1154(b), Cohen, and 38 C.F.R. § 3.304(f), 
if the evidence establishes that the veteran engaged in 
combat with the enemy, or was a prisoner of war (POW), and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).

The veteran has asserted that service connection is warranted 
for PTSD, as he now has this disability as a result of combat 
experience in Vietnam.  The veteran has been provided VA 
examinations in February 1996 and in March 1998.  PTSD as a 
result of combat was diagnosed during each of these 
examinations, although parenthetically, the March 1998 
examination report contained the PTSD diagnosis along Axis 
II.  Numerous VA treatment records reflecting both outpatient 
and inpatient treatment for PTSD are also contained in the 
claims file.  The veteran does carry a current diagnosis of 
PTSD.

The veteran informed a VA clinician in July 1991 that he was 
wounded by shrapnel in Vietnam in 1969.  In a stressor 
statement received in January 1996, the veteran related the 
following stressors:  (1) receiving almost nightly rocket 
attacks while stationed at Da Nang; (2) having a barracks in 
Camp Ten Shaw received a direct rocket hit; (3) having a pier 
in Da Nang blow up during the 1968 Tet Offensive with deaths, 
as well as having to search for dead bodies; (4) serving on a 
river patrol boats, including searching for enemy weapons on 
junks and assisting United States Marine Corps snipers; and 
(5) helping in a medical bunker when not on river patrol.

The veteran informed the VA examiner who performed the 
February 1996 VA examination that he saw considerable combat 
in Vietnam while serving on river patrol boats.  In addition, 
the veteran stated that he suffered a leg injury as a result 
of a rocket attack during his service in Vietnam.  Various 
psychiatric symptoms were also related, and the examiner 
stated that the veteran had PTSD with depression and anxiety 
as a result of his combat service in Vietnam.  Likewise, the 
veteran informed the examiner who performed the March 1998 
examination that he served on river patrol boats, involving 
combat, and served as tower and peripheral security.  He was 
diagnosed with PTSD.

As noted above, other various VA treatment records also 
contain a PTSD diagnosis, but other than general references 
to combat, no specific stressor is contained in the records.

The veteran was provided a hearing before an RO hearing 
officer in November 1998.  The veteran stated that he 
completed three tours in Vietnam.  The veteran described 
several of the events surrounding photographs submitted in 
support of his claim, including a photograph of him holding a 
shotgun, for close-up combat.  He informed the hearing 
officer that one of his duties while in Vietnam was to 
retrieve bodies after an attack, especially if a helicopter 
could not retrieve bodies.  The veteran also related that he 
worked with a United States Marine Corps sniper team, 
although he was in the Navy.  In this capacity, the veteran 
stated that he would transport sniper teams up a river, and 
that when they went to a village, he would accompany them.  
The veteran also stated that he would patrol the Da Nang 
harbor in a small boat, and dropped grenades at suspected 
enemy in the water.  He continued that a body was later found 
after one such operation.  The veteran also stated that he 
was injured in February or March 1969 when during a rocket or 
mortar attack he slipped while attempting to reboard his boat 
from a local boat that was being searched.  He stated that 
his left leg was injured, and that it later became infected, 
resulting in long-term penicillin therapy.  The veteran also 
informed the hearing officer that one boat blew up with a 
substantial amount of ammunition, killing all but one man, 
during his service in Vietnam.  Photocopies of photographs 
discussed in the hearing have been incorporated in the claims 
file.

A former colleague of the veteran's, C.B., submitted a 
statement in support of the veteran's claim in November 1998.  
He stated that he served with the veteran in Vietnam, serving 
in river patrol boats.  He also related regular rocket and 
sniper attacks.

For the following reasons and bases, the Board has determined 
that the evidence does not warrant a preliminary finding that 
the veteran participated in combat with the enemy.  In a 
precedent opinion issued by VA's General Counsel it was held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-
6258 (2000).  The General Counsel also indicated the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

The RO obtained the veteran's complete service medical 
records, which have been reviewed.  No reference to a combat 
injury is contained in these records, although a December 
1966 record noted that the veteran slipped on a deck, 
injuring his low back.  A February 1980 report of medical 
history, obtained as a result of the veteran's discharge and 
immediate reenlistment, contains no self-report of the 
February or March 1969 injury to the left leg.  Likewise, the 
veteran's March 1969 separation examination report contains 
no reference to this injury, and indeed, the only scars then 
noted were a vaccination scar, a scar on the inner right 
forearm, and a circumcision scar.  The medical evidence is 
substantially contrary to the veteran's statements made in 
1991 and at the time of his November 1998 hearing.  

The RO also contacted what was then known as the United 
States Army & Joint Services Environmental Support Group 
(ESG) and the National Personnel Records Center in St. Louis 
to obtain evidence to support the veteran's claimed 
stressors.  The veteran's service personnel records show that 
he served on board the USS Arikara, a fleet ocean tug boat, 
as a seaman apprentice and as a seaman from March 1966 to 
September 1968, and in the Naval Support Activity in Da Nang 
as a seaman from September 1968 to April 1969.  The USS 
Arikara served in the contiguous waters of Vietnam, according 
to other service personnel records, during the veteran's 
service.  These personnel records do not reflect that the 
veteran served in a river patrol unit during his service in 
Vietnam, or that he served in any capacity with the United 
States Marine Corps.  In addition, the veteran's service 
personnel records contain no reference to combat citations, 
including a Purple Heart for the now-asserted wounding.  

The ESG provided 1967 and 1968 histories of the Naval Support 
Activity in Da Nang, Vietnam.  These records reflect that in 
December 1967, that facility regularly received harassing 
fire from the enemy, but no American causalities resulted.  
However, in December 1967, two men were injured as a result 
of a booby trap.  In March 1968, enemy rockets at Cua Viet 
caused damage to a mess hall, fuel bladders, and other 
assorted equipment.  No causalities were listed in the 
history.  In May 1968, three Americans were killed in a 
rocket attack.  Later in May 1968, 12 rockets landed in the 
Da Nang area, damaging a ship, but resulting in no American 
causalities.  A procurement office in Da Nang was destroyed 
by a satchel charge in June 1968, resulting in seven wounded, 
but no apparent deaths.  

The Board notes that the stressors related to VA clinicians 
that ultimately led to a diagnosis of PTSD were the veteran's 
claimed combat experiences during river patrols and at least 
somewhat on a wounding received during a rocket attack.  
These stressors have not been confirmed, and indeed, the 
medical and personnel records obtained by the RO are contrary 
to these statements.  The veteran's other reported stressors 
were not used as a basis for a PTSD diagnosis, and thus, 
cannot serve as a predicate upon which to grant service 
connection for PTSD.

Moreover, to the extent that the veteran's assertions of 
receiving regular mortar and rocket fire may have been 
intended to assert participation in combat, the probative 
value of these statements is lessened by the fact that the 
types of his claimed stressors have varied significantly over 
time, and are in fact contrary to reports supplied by ESG.  
Indeed, the veteran asserted numerous deaths as a result of a 
rocket attack on a ship in the harbor, but the unit history 
did not note any deaths as a result of the May 1968 attack.  

Although the variations in his claimed stressors are 
significant, and therefore weaken the probative value of his 
testimony and statements, the Board does not find that they 
rise to such a level that they result in a complete lack of 
credibility.  Therefore, this evidence will be weighed 
together with the other evidence of record.  See Cohen, 10 
Vet. App. at 146.  There is no evidence that would support 
the veteran's assertions that he served in combat aboard a 
river patrol boat; as noted above, the veteran served as a 
seaman aboard a tug boat and with a supply unit during his 
service in Vietnam.  There is no evidence that would show 
that he served with a sniper unit in any way.  Several of his 
stressors have been affirmatively disproved, as for example, 
the deaths of men on board a small vessel carrying ammunition 
that received enemy fire.  Records from his unit show that 
while a ship was damaged in May 1968, there were no deaths.  
Weighed against these facts, the Board acknowledges the 
statement made by C.B. that the veteran served on a river 
patrol boat.  However, as personnel records do not reflect 
this type of service, the Board finds that the balance of 
evidence is against the veteran's participation in combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "the absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  In the Doran claim, the veteran's 
service medical records were destroyed by fire at the 
National Personnel Records Center in St. Louis, and his 
supporting lay statements were thus not contradicted by 
available records.  In this claim, the veteran's supporting 
lay statement that he served on a river patrol boat in 
Vietnam is contradicted by service personnel records, which 
show other duties.

West, Zarycki, and Doran cited a provision of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which has 
now been revised as to "Evidence of Stressors in Service" to 
read, in part, ... "[C]orroborating evidence of a stressor is 
not restricted to service records, but may be obtained from 
other sources."  Since the MANUAL 21-1 October 1995 revision, 
the Court has held that the requirement in 38 C.F.R. 
§ 3.304(f) for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

Likewise, the Board further finds that there is no verified 
stressor to serve as a basis for granting the veteran's PTSD 
claim.  As noted above, the basis underlying the PTSD 
diagnosis was the veteran's claimed stress of serving on a 
river patrol boat and of at least one rocket attack resulting 
in a wounding.  These stressors have not been confirmed, but 
rather refuted.  

Given the foregoing, the Board finds that none of the claimed 
stressors have been verified.  In reaching this decision, the 
Board has noted that the record contains diagnoses of PTSD 
linked to his service.  However, the Board has concluded that 
the veteran did not participate in combat, and there is no 
official verification of the claimed stressors to support a 
PTSD diagnosis.  As such, the diagnoses contain unsupported 
conclusions which are insufficient to warrant a grant of 
service connection for PTSD.  See Moreau, 9 Vet. App. at 396 
(something more than medical nexus evidence is required to 
fulfill the requirement for "credible supporting evidence "); 
see also Dizoglio, 9 Vet. App. at 166.  Based on the 
foregoing, the veteran's claim for service connection for 
PTSD fails on the basis that the veteran is not shown to have 
participated in combat; there is no verified stressor; that 
all elements required for such a showing have not been met; 
and that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In so doing, the Board acknowledges that the 
captain's logs from the USS Arikara were not obtained during 
the course of this claim.  However, as the veteran has not 
asserted that his stressors pertained to his shipboard 
service, these records are not relevant to this claim.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (2000).  










ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 9 -


- 1 -


